 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JUSTIN JAMES EDMISTEN,                          Case No. 2:15-cv-00952-RFB-NJK
12                      Petitioner,                   ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                      Respondents.
16

17          Petitioner having filed a Motion to Extend Time to file a declaration under penalty of

18   perjury pursuant to 28 U.S.C. § 1746 (first request) (ECF No. 63), and good cause appearing;

19          IT THEREFORE IS ORDERED that Petitioner’s Motion to Extend Time (ECF No. 63) is

20   GRANTED. Petitioner will have up to and including November 14, 2019 to file a sworn

21   declaration in support of the Motion for Dismissal of Ground Two (ECF No. 62).

22          DATED: November 5, 2019.
23                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
24                                                              United States District Judge
25

26

27

28
                                                     1
